In a medical malpractice action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated September 1, 1989, which granted the defendant’s motion to quash a subpoena and notice of deposition served on a non-party witness.
Ordered that the order is affirmed, with costs.
The court did not abuse its discretion in refusing to permit the plaintiffs to depose the defendant physician’s former secretary and office manager. The plaintiffs utterly failed to establish that the non-party witness possessed information material and relevant to their preparation for the trial of this medical malpractice action, or that whatever information she might possess could not be obtained either from the defendant himself or from his office records (see, Siegel, NY Prac § 345; CPLR 3101 [a]; Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406-407; Crazytown Furniture v Brooklyn Union Gas Co., 150 AD2d 420; Dioguardi v St. John’s Riverside Hosp., 144 AD2d 333; Herbst v Bruhn, 106 AD2d 546, 549). Thompson, J. P., Kunzeman, Eiber and Rosenblatt, JJ., concur.